UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, ENERJEX RESOURCES, INC. (Name of small business issuer in its charter) Nevada 000-30234 88-0422242 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7300 W. 110th, 7th Floor Overland Park, KS 66210 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (913) 693-4600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry Into a Material Definitive Agreement CEO Employment Agreement On August 1, 2008, EnerJex Resources, Inc. (the “Company”) entered into an employment agreement with C. Stephen Cochennet, the Company’s chief executive officer. Mr.
